The opinion of the court was delivered, by
Strong, J.
The legal title is in the wife, for the conveyance was made to her. Only $200 of the purchase-money has been paid, and the verdict establishes that none of it was paid by the husband. The remainder-is secured by mortgage upon the lots, but the husband is not responsible for a dollar of it. He did not join in the notes recited in the mortgage, and it is impossible to see how he has any equitable interest. The case bears no resemblance to Gamber v. Gamber, Keeny v. Good, and those which followed of the same class. Here it was distinctly shown that the first payment was made with money that did not come from the husband, or belong to him, and the jury has found that the second and only other payment was made with the wife’s *195money. And there was evidence upon this subject fit to go to the jury. It was clearly proved that the husband had nothing, and that the wife had money at the time when the payment was made, not derived from the husband, sufiScient to make the payment many times over. There was no error, therefore, in the charge of the court.
Judgment affirmed.